Case: 12-41316       Document: 00512306363           Page: 1    Date Filed: 07/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                              FILED
                                                                             July 12, 2013
                                     No. 12-41316
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ALFREDO ALVAREZ-SOTO,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:11-CR-1829-1


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Alfredo Alvarez-Soto appeals his conviction and sentence for possession
with intent to distribute more than 100 kilograms of marijuana. He asserts
that the district court plainly erred in imposing a career offender enhancement
under U.S.S.G. § 4B1.1 because his prior Texas burglary of a habitation
offenses were not crimes of violence under U.S.S.G. § 4B1.2(a)(2). He contends
that the Texas offense is broader than generic burglary and, therefore, not

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 12-41316    Document: 00512306363     Page: 2   Date Filed: 07/12/2013

                                 No. 12-41316

“burglary of a dwelling” under § 4B1.2(a)(2), because Texas defines “owner” to
include a person who has “a greater right to possession of the property than the
actor.” Our precedent forecloses this argument. See United States v. Morales-
Mota, 704 F.3d 410, 412 (5th Cir. 2013).
      Also foreclosed is Alvarez-Soto’s argument that, in light of Flores-
Figueroa v. United States, 556 U.S. 646 (2009), the district court plainly erred
in accepting his guilty plea without sufficient proof that he knew the type and
quantity of the controlled substance involved. See United States v. Betancourt,
586 F.3d 303, 308-09 (5th Cir. 2009).
      Alvarez-Soto concedes that his arguments are foreclosed and raises them
to preserve them for further review. The Government’s motion for summary
affirmance is GRANTED, and the judgment of the district court is AFFIRMED.
The Government’s alternative motion for an extension of time to file an
appellate brief is DENIED as unnecessary.




                                        2